 

Exhibit 10.13

 

INTEGRATED ELECTRICAL SERVICES

1800 WEST LOOP SOUTH, SUITE 500

HOUSTON, TEXAS 77027

 

[Date]

 

Nonqualified Stock Option Agreement

 

«First_Name» «I» «Last_Name»

«Address_Line_1»

«City», «St» «Zip»

 

Dear Optionee:

 

I am pleased to inform you that Integrated Electrical Services, Inc. (the
“Company”) has granted you a nonqualified stock option under the Company’s 1997
Stock Plan (the “Plan”) to buy shares of the Common Stock of the Company as
follows:

 

1. NQO Grant #

              

    Grant Date

              

    Option Price per Share

              

    Total Number of Shares Granted

              

 

2. Subject to the further provisions of this Agreement, on or after the
applicable Vesting Date set forth below, you shall be entitled to exercise, on a
cumulative basis, the number of shares of Common Stock determined by multiplying
the Total Number of Shares Granted by the designated percentage set forth
hereafter:

 

Vesting Dates

--------------------------------------------------------------------------------

   Percentage Exercisable


--------------------------------------------------------------------------------

   

(1st 1/3 Vesting Date)

   33-1/3%    

(2nd 1/3 Vesting Date)

   66-2/3%    

(3rd 1/3 Vesting Date)

   100%    

 

To the extent vested, the Option may be exercised in whole or in part or in two
or more successive parts; provided, however, that the Option shall not be
exercisable following the seventh anniversary of its Grant Date or the earlier
termination of such Option as provided herein.

 

3. The Option may be exercised from time to time by a notice in writing of such
exercise which states the Option Grant # set forth above and the number of
shares in respect of which the Option is being exercised. Such notice shall be
delivered to the Secretary of the Company or addressed to the Secretary of the
Company at its corporate offices in Houston,

 



--------------------------------------------------------------------------------

Texas. An election to exercise shall be irrevocable. The date of exercise shall
be the date the notice is hand delivered or received by the Secretary, whichever
is applicable.

 

4. An election to exercise an Option shall be accompanied by the tender of the
full purchase price of the shares of Common Stock for which the election is
made. Payment may be made (i) in cash or check acceptable to the Company, (ii)
shares of Common Stock already owned without any restriction on sale for at
least six months, (iii) a combination of the foregoing, or (iv) notice of a
“cashless-broker” exercise in accordance with a Company-established policy or
program for the same. If you desire to tender already-owned shares of Common
Stock as payment, you must notify the Secretary in writing of the notice of
exercise of such desire and, subject to the Secretary’s confirmation that you
are the record holder of such number of shares, it shall not be necessary for
you to tender stock certificates to effectuate such payment of the exercise
price. The value of the number of shares tendered to exercise the Option cannot
exceed the Option’s exercise price and such tendered shares shall be valued at
their fair market value per share on the date of exercise of the Option. In
addition, no exercise shall be effective until you have made arrangements
satisfactory to the Company to satisfy all applicable tax withholding
requirements of the Company with respect to such exercise.

 

5. The Option is not transferable by you, other than by will or laws of descent
and distribution, and may be exercised during your lifetime only by you.

 

6. In the event of your termination of employment with the Company and its
Affiliates, including, if applicable, as a consultant to or a director of any
such entity (collectively, a “Termination of Employment”) for any reason other
than death or disability, the Option outstanding on such date of Termination of
Employment, to the extent vested on such date, may be exercised by you (or, in
the event of your subsequent death, by your Heir (as defined below)) within
three months following such Termination of Employment, but not thereafter;
however, in no event shall the Option be exercisable after the seventh
anniversary of the Grant Date. To the extent the Option is not vested on your
date of Termination of Employment, the Option shall automatically lapse and be
canceled unexercised as of such date. As used herein, “disability” means you are
receiving benefits under a long-term disability insurance plan of the Company.

 

7. In the event of your Termination of Employment by reason of death or
disability, the Option shall be fully vested on such date of termination and may
be exercised by you or, in the event of your death, by the person to whom your
rights shall pass by will or the laws of the descent and distribution (“Heir”),
at any time within the one-year period beginning on your date of death or
Termination of Employment, but not thereafter; however, in no event shall the
Option be exercisable after the seventh anniversary of the Grant Date.

 

8. This Option is subject to the terms of the Plan, which are hereby
incorporated by reference. In the event of a conflict between the terms of this
Agreement and the Plan, the Plan shall be the controlling document. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to them in the Plan.

 

By my signature below I hereby acknowledge receipt of this Option granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan and the terms and conditions hereto. I further agree to conform to all
of the terms and conditions of the Options and the Plan.

 

Signature:                                                                   

     Date:                                                                    

 (Optionee Name_First_MI_Last)

          

 

INTEGRATED ELECTRICAL SERVICES, INC. By:         

IES Designated Officer Signature

 